                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 DORAN SKANES,

        Plaintiff,                                                   ORDER
 v.
                                                           Case No. 18-cv-190-wmc
 DAVID MAHONEY,

        Defendant.


       Pro se plaintiff Doran Skanes is proceeding on an Eighth Amendment claim against

defendant related to conditions at the Dane County Jail. On August 16, 2018, defendant

filed a motion for summary judgment on exhaustion grounds, and the court set September

6, 2018, as plaintiff’s deadline to oppose defendant’s motion. The order that the clerk’s

office sent plaintiff was returned to the court marked undeliverable. Accordingly, the

clerk’s office determined that plaintiff may now be incarcerated at USP-Atlanta and re-

sent the order to him on August 27, 2018. That order was not returned as undeliverable.

However, since that time, plaintiff has failed to oppose the motion, nor has he sought an

extension or otherwise provided the court with an indication that he plans to oppose the

motion. While some of plaintiff’s delay may be attributable to his transfer to a new

institution, his continued failure to respond to defendant’s motion suggests that he may

have lost interest in pursuing this case and no longer intends to prosecute it.

       Plaintiff will receive one more opportunity to submit a substantive response to

defendant’s motion. If he fails to do so by the new deadline, the court will dismiss this

case with prejudice under Rule 41 of the Federal Rules of Civil Procedure for his failure to

prosecute.
                                       ORDER

      IT IS ORDERED that plaintiff Doran Skanes may have until November 5, 2018,

to file a response to defendant’s motion for summary judgment. If plaintiff does not

respond by that date, the court will dismiss this case with prejudice under Federal

Rule of Civil Procedure 41(b) for plaintiff’s failure to prosecute it.

      Entered this 15th day of October, 2018.

                                        BY THE COURT:

                                        /s/
                                        ________________________________________
                                        WILLIAM M. CONLEY
                                        District Judge
